This is an original petition in this court for a writ of prohibition; an alternative writ was issued, and upon the return thereof the petition was heard and submitted.
The petitioners are election commissioners of the city and county of San Francisco, and there is pending in the court of *Page 569 
respondents an accusation by the grand jury charging them with willful, unlawful and corrupt misconduct as such commissioners, and asking for their removal from their said offices. It is averred that respondents are about to hear, try, and determine said accusation, and the purpose of this proceeding is to prohibit them from so doing and from taking any further action therein.
The whole point of the petition is that the respondents have no jurisdiction to consider said applications because the exclusive power of removing petitioners from their offices is vested by the charter of the city and county of San Francisco in the mayor of said city and county. But this point was directly determined against the contention of petitioners by the recent case ofCoffey v. Superior Court of Sacramento County, [82 P. 75], in which the opinion was filed August 10, 1905, (ante, p. 525). The grounds presented in the case at bar for the writ of prohibition are, to say the least, no stronger than those presented by the petitioner in the Coffey case. It would be useless to repeat here the views expressed in the opinion delivered in that case; and for the reasons therein stated the prayer of the petitioners in the case at bar for a final writ is denied and the proceeding is dismissed.
Van Dyke, J., Beatty, C.J., Lorigan, J., and Henshaw, J., concurred.